Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00631-CR

                                       Jose HERNANDEZ,
                                            Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR6911
                         Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 9, 2014

AFFIRMED

           Jose Hernandez pled no contest to felony driving while intoxicated. Hernandez was

sentenced to five years imprisonment in accordance with a plea bargain agreement; however, the

sentence was suspended, and Hernandez was placed on ten years community supervision.

Hernandez appeals the trial court’s pre-trial order denying his motion to quash his indictment.

Hernandez’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Hernandez with a copy of the brief and informed him of
                                                                                       04-13-00631-CR


his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Hernandez did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Hernandez wish to seek further review of this case by the Texas Court of

Criminal Appeals, Hernandez must either retain an attorney to file a petition for discretionary

review or Hernandez must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3.       Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                 -2-